       Case 9:18-cv-00278-LEK-DJS Document 37 Filed 07/10/20 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

SAMUEL LEONARD,

                              Plaintiff,

       -against-                                              9:18-CV-0278 (LEK/DJS)

DR. F. NESMITH,

                              Defendant.


                                   DECISION AND ORDER

I.     INTRODUCTION

       This is a civil rights suit brought by pro se plaintiff Samuel Leonard under 42 U.S.C. §

1983. Dkt. No. 8 (“Amended Complaint”). Plaintiff is incarcerated at Great Meadow

Correctional Facility (“Great Meadow”), id. at 1, where defendant Fisher Nesmith works as a

physician’s assistant, Dkt. No. 32-2 (Nesmith Declaration) ¶ 1. Plaintiff alleges that he went to

see Defendant at the Great Meadow medical facility with a painful lump near his sternum, but

that Defendant refused to provide treatment to him and would not refer Plaintiff to a specialist.

Am. Compl. at 1. Based on these events, Plaintiff asserts an Eighth Amendment deliberate

medical indifference claim. Dkt. No. 9 (“July 2018 Order”).

       In January 2020, Defendant filed a motion for summary judgment seeking dismissal of

Plaintiff’s claims. Dkt. No. 32 (“Summary Judgment Motion”). Plaintiff failed to file a response

to the Summary Judgment Motion, either by the original deadline of March 16, 2020, or by the

extended deadline of April 30, 2020. Docket.

       Now before the Court is a Report-Recommendation filed by the Honorable Daniel J.

Stewart, United States Magistrate Judge, recommending that the Court grant Defendant’s

Summary Judgment Motion and dismiss the Amended Complaint. Dkt. No. 36 (“Report-
        Case 9:18-cv-00278-LEK-DJS Document 37 Filed 07/10/20 Page 2 of 3




Recommendation”). For the reasons that follow, the Court adopts the Report-Recommendation

in its entirety.

II.     STANDARD OF REVIEW

        Within fourteen days after a party has been served with a copy of a magistrate judge’s

report-recommendation, the party “may serve and file specific, written objections to the proposed

findings and recommendations.” Fed. R. Civ. P. 72(b); L.R. 72.1(c). If objections are timely

filed, a court “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” 28 U.S.C. § 636(b).

However, if no objections are made, or if an objection is general, conclusory, perfunctory, or a

mere reiteration of an argument made to the magistrate judge, a district court need review that

aspect of a report-recommendation only for clear error. Barnes v. Prack, No. 11-CV-857, 2013

WL 1121353, at *1 (N.D.N.Y. Mar. 18, 2013); Farid v. Bouey, 554 F. Supp. 2d 301, 306–07

(N.D.N.Y. 2008), abrogated on other grounds by Widomski v. State Univ. of N.Y. at Orange,

748 F.3d 471 (2d Cir. 2014); see also Machicote v. Ercole, No. 06-CV-13320, 2011 WL

3809920, at *2 (S.D.N.Y. Aug. 25, 2011) (“[E]ven a pro se party’s objections to a Report and

Recommendation must be specific and clearly aimed at particular findings in the magistrate’s

proposal . . . .”). “A [district] judge . . . may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” § 636(b).

III.    DISCUSSION

        Plaintiff did not file objections to the Report-Recommendation. See Docket.

Consequently, the Court reviews the Report-Recommendation for clear error and finds none.

Therefore, the Court adopts the Report-Recommendation in its entirety.

IV.     CONCLUSION

        Accordingly, it is hereby:

                                                    2
          Case 9:18-cv-00278-LEK-DJS Document 37 Filed 07/10/20 Page 3 of 3




          ORDERED, that the Report-Recommendation (Dkt. No. 36) is APPROVED and

ADOPTED in its entirety; and it is further

          ORDERED, that Defendant’s Summary Judgment Motion (Dkt. No. 32) is GRANTED

in its entirety; and it is further

          ORDERED, that Plaintiff’s Amended Complaint (Dkt. No 8) is DISMISSED; and it is

further

          ORDERED, that the Clerk close this action; and it is further

          ORDERED, that the Clerk serve a copy of this Decision and Order on all parties in

accordance with the Local Rules.

          IT IS SO ORDERED.


DATED:           July 10, 2020
                 Albany, New York

                                               LAWRENCE E. KAHN
                                               United States District Judge




                                                  3
